EXHIBIT 99.1 The Pooling and Servicing Agreement Exhibit 99.1 Execution Copy CWALT, INC., Depositor COUNTRYWIDE HOME LOANS, INC., Seller PARK GRANADA LLC, Seller PARK MONACO INC., Seller PARK SIENNA LLC, Seller COUNTRYWIDE HOME LOANS SERVICING LP, Master Servicer and THE BANK OF NEW YORK, Trustee POOLING AND SERVICING AGREEMENT Dated as of July 1, 2007 ALTERNATIVE LOAN TRUST 2007-21CB MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-21CB Table of Contents Page ARTICLE I DEFINITIONS SECTION 1.01. Defined Terms. I-1 SECTION 1.02. Certain Interpretive Provisions. I-35 ARTICLE II CONVEYANCE OF MORTGAGE LOANS; REPRESENTATIONS AND WARRANTIES SECTION 2.01. Conveyance of Mortgage Loans. II-1 SECTION 2.02. Acceptance by Trustee of the Mortgage Loans. II-7 SECTION 2.03. Representations, Warranties and Covenants of the Sellers andMaster Servicer. II-10 SECTION 2.04. Representations and Warranties of the Depositor as to the Mortgage Loans. II-13 SECTION 2.05. Delivery of Opinion of Counsel in Connection with Substitutions. II-13 SECTION 2.06. Execution and Delivery of Certificates. II-13 SECTION 2.07. REMIC Matters. II-14 SECTION 2.08. Covenants of the Master Servicer. II-14 ARTICLE III ADMINISTRATION AND SERVICING OF MORTGAGE LOANS SECTION 3.01. Master Servicer to Service Mortgage Loans. III-1 SECTION 3.02. Subservicing; Enforcement of the Obligations of Subservicers. III-2 SECTION 3.03. Rights of the Depositor and the Trustee in Respect of the Master Servicer. III-2 SECTION 3.04. Trustee to Act as Master Servicer. III-2 SECTION 3.05. Collection of Mortgage Loan Payments; the Certificate Account; the Distribution Account; the Supplemental Interest Trust, the Pre-Funding Account, and the Corridor Contract Reserve Fund. III-3 SECTION 3.06. Collection of Taxes, Assessments and Similar Items; Escrow Accounts. III-7 SECTION 3.07. Access to Certain Documentation and Information Regarding the Mortgage Loans. III-7 SECTION 3.08. Permitted Withdrawals from the Certificate Account, the Distribution Account and the Corridor Contract Reserve Fund. III-8 SECTION 3.09. Maintenance of Hazard Insurance; Maintenance of Primary Insurance Policies. III-10 SECTION 3.10. Enforcement of Due-on-Sale Clauses; Assumption Agreements. III-11 SECTION 3.11. Realization Upon Defaulted Mortgage Loans; Repurchase of Certain Mortgage Loans. III-12 SECTION 3.12. Trustee to Cooperate; Release of Mortgage Files. III-15 SECTION 3.13. Documents, Records and Funds in Possession of Master Servicer to be Held for the Trustee. III-15 SECTION 3.14. Servicing Compensation. III-16 SECTION 3.15. Access to Certain Documentation. III-16 SECTION 3.16. Annual Statement as to Compliance. III-17 SECTION 3.17. Errors and Omissions Insurance; Fidelity Bonds. III-17 SECTION 3.18. [Reserved]. III-17 i ARTICLE IV DISTRIBUTIONS AND ADVANCES BY THE MASTER SERVICER SECTION 4.01. Advances. IV-1 SECTION 4.02. Priorities of Distribution. IV-2 SECTION 4.03. [Reserved]. IV-6 SECTION 4.04. Allocation of Realized Losses. IV-6 SECTION 4.05. Cross-Collateralization; Adjustments to Available Funds. IV-8 SECTION 4.06. Monthly Statements to Certificateholders. IV-8 SECTION 4.07. Determination of Pass-Through Rates for COFI Certificates. IV-9 SECTION 4.08. Determination of Pass-Through Rates for LIBOR Certificates. IV-10 SECTION 4.09. Distributions from the Corridor Contract Reserve Fund. IV-11 ARTICLE V THE CERTIFICATES SECTION 5.01. The Certificates. V-11 SECTION 5.02. Certificate Register; Registration of Transfer and Exchange of Certificates. V-12 SECTION 5.03. Mutilated, Destroyed, Lost or Stolen Certificates. V-16 SECTION 5.04. Persons Deemed Owners. V-16 SECTION 5.05. Access to List of Certificateholders’ Names and Addresses. V-17 SECTION 5.06. Maintenance of Office or Agency. V-17 SECTION 5.07. Depositable and Exchangeable Certificates. V-17 ARTICLE VI THE DEPOSITOR AND THE MASTER SERVICER SECTION 6.01. Respective Liabilities of the Depositor and the Master Servicer. VI-1 SECTION 6.02. Merger or Consolidation of the Depositor or the Master Servicer. VI-1 SECTION 6.03. Limitation on Liability of the Depositor, the Sellers, the Master Servicer and Others. VI-1 SECTION 6.04. Limitation on Resignation of Master Servicer. VI-2 ARTICLE VII DEFAULT SECTION 7.01. Events of Default. VII-1 SECTION 7.02. Trustee to Act; Appointment of Successor. VII-3 SECTION 7.03. Notification to Certificateholders. VII-4 ARTICLE VIII CONCERNING THE TRUSTEE SECTION 8.01. Duties of Trustee. VIII-1 SECTION 8.02. Certain Matters Affecting the Trustee. VIII-2 SECTION 8.03. Trustee Not Liable for Certificates or Mortgage Loans. VIII-3 SECTION 8.04. Trustee May Own Certificates. VIII-3 SECTION 8.05. Trustee’s Fees and Expenses. VIII-3 SECTION 8.06. Eligibility Requirements for Trustee. VIII-3 SECTION 8.07. Resignation and Removal of Trustee. VIII-4 SECTION 8.08. Successor Trustee. VIII-5 SECTION 8.09. Merger or Consolidation of Trustee. VIII-5 SECTION 8.10. Appointment of Co-Trustee or Separate Trustee. VIII-5 SECTION 8.11. Tax Matters. VIII-7 SECTION 8.12. Monitoring of Significance Percentage. VIII-9 ii ARTICLE IX TERMINATION SECTION 9.01. Termination upon Liquidation or Purchase of all Mortgage Loans. IX-1 SECTION 9.02. Final Distribution on the Certificates. IX-1 SECTION 9.03. Additional Termination Requirements. IX-2 ARTICLE X MISCELLANEOUS PROVISIONS SECTION 10.01. Amendment. X-1 SECTION 10.02. Recordation of Agreement; Counterparts. X-2 SECTION 10.03. Governing Law. X-2 SECTION 10.04. Intention of Parties. X-2 SECTION 10.05. Notices. X-4 SECTION 10.06. Severability of Provisions. X-5 SECTION 10.07. Assignment. X-5 SECTION 10.08. Limitation on Rights of Certificateholders. X-5 SECTION 10.09. Inspection and Audit Rights. X-6 SECTION 10.10. Certificates Nonassessable and Fully Paid. X-6 SECTION 10.11. [Reserved]. X-6 SECTION 10.12. Protection of Assets. X-6 ARTICLE XI EXCHANGE ACT REPORTING SECTION 11.01. Filing Obligations. XI-1 SECTION 11.02. Form 10-D Filings. XI-1 SECTION 11.03. Form 8-K Filings. XI-2 SECTION 11.04. Form 10-K Filings. XI-2 SECTION 11.05. Sarbanes-Oxley Certification. XI-2 SECTION 11.06. Form 15 Filing. XI-3 SECTION 11.07. Report on Assessment of Compliance and Attestation. XI-3 SECTION 11.08. Use of Subservicers and Subcontractors. XI-4 SECTION 11.09. Amendments. XI-5 SECTION 11.10. Reconciliation of Accounts. XI-5 iii SCHEDULES Schedule I: Mortgage Loan Schedule S-I-1 Schedule II-A: Representations and Warranties of Countrywide S-II-A-1 Schedule II-B: Representations and Warranties of Park Granada S-II-B-1 Schedule II-C Representations and Warranties of Park Monaco Inc. S-II-C-1 Schedule II-D Representations and Warranties of Park Sienna LLC S-II-D-1 Schedule III-A: Representations and Warranties of Countrywide as to the Mortgage Loans S-III-A-1 Schedule III-B: Representations and Warranties of Countrywide as to the Countrywide Mortgage Loans S-III-B-1 Schedule III-C: Representations and Warranties of Park Granada as to the Park Granada Mortgage Loans S-III-C-1 Schedule III-D Representations and Warranties of Park Monaco Inc. as to the Park Monaco Inc. Mortgage Loans S-III-D-1 Schedule III-E Representations and Warranties of Park Sienna LLC as to the Park Sienna LLC Mortgage Loans S-III-E-1 Schedule IV: Representations and Warranties of the Master Servicer S-IV-1 Schedule V: Principal Balance Schedules (if applicable) S-V-1 Schedule VI: Form of Monthly Master Servicer Report S-VI-I Schedule VII: Schedule of Available Exchanges of Depositable Certificates for Exchangeable Certificates S-VII-I EXHIBITS Exhibit A: Form of Senior or Exchangeable Certificate (excluding Notional Amount Certificates) A-1 Exhibit B: Form of Subordinated Certificate B-1 Exhibit C-1: Form of Class A-R Certificate C-1-1 Exhibit C-2: [Reserved] C-2-1 Exhibit C-3: [Reserved] C-3-1 Exhibit C-4: [Reserved] C-4-1 Exhibit D: Form of Notional Amount Certificate D-1 Exhibit E: Form of Reverse of Certificates E-1 Exhibit F-1: Form of Initial Certification of Trustee (Initial Mortgage Loans) F-1-1 Exhibit F-2: Form of Initial Certification of Trustee (Supplemental Mortgage Loans) F-2-1 Exhibit G-1: Form of Delay Delivery Certification of Trustee (Supplemental Mortgage) G-1-1 Exhibit G-2: [Reserved] G-2-1 Exhibit H-1: Form of Final Certification of Trustee (Initial Mortgage Loans) H-1-1 Exhibit H-2: Form of Final Certification of Trustee (Supplemental Mortgage Loans) H-2-1 Exhibit I: Form of Transfer Affidavit I-1 Exhibit J-1: Form of Transferor Certificate (Residual) J-1-1 Exhibit J-2: Form of Transferor Certificate (Private) J-2-1 Exhibit K: Form of Investment Letter [Non-Rule 144A] K-1 Exhibit L-1: Form of Rule 144A Letter L-1-1 Exhibit L-2: Form of ERISA Letter (Covered Certificates) L-2-1 Exhibit M: Form of Request for Release (for Trustee) M-1 Exhibit N: Form of Request for Release of Documents (Mortgage Loan - Paid in Full, Repurchased and Replaced) N-1 Exhibit O: [Reserved] O-1 Exhibit P: Form of Supplemental Transfer Agreement P-1 Exhibit Q: Standard & Poor’s LEVELS® Version 6.0 Glossary Revised, iv Appendix E Q-1 Exhibit R: Form of Corridor Contract R-1 Exhibit S-1: [Reserved] S-1-1 Exhibit S-2: [Reserved] S-2-1 Exhibit T: [Reserved] T-1 Exhibit U: Form of Monthly Statement U-1 Exhibit V-1: Form of Performance Certification (Subservicer) V-1-1 Exhibit V-2: Form of Performance Certification (Trustee) V-2-1 Exhibit W: Form of Servicing Criteria to be Addressed in Assessment of Compliance Statement W-1 Exhibit X: List of Item 1119 Parties X-1 Exhibit Y: Form of Sarbanes-Oxley Certification (Replacement of Master Servicer) Y-1 v THIS POOLING AND SERVICING AGREEMENT, dated as of July 1, 2007, among CWALT, INC., a Delaware corporation, as depositor (the “Depositor”), COUNTRYWIDE HOME LOANS, INC. (“Countrywide”), a New York corporation, as a seller (a “Seller”), PARK GRANADA LLC (“Park Granada”), a Delaware limited liability company, as a seller (a “Seller”), PARK MONACO INC. (“Park Monaco”), a Delaware corporation, as a seller (a “Seller”), PARK SIENNA LLC (“Park Sienna”), a Delaware limited liability company, as a seller (a “Seller”) COUNTRYWIDE HOME LOANS SERVICING LP, a Texas limited partnership, as master servicer (the “Master Servicer”), and THE BANK OF NEW YORK, a banking corporation organized under the laws of the State of New York, as trustee (the “Trustee”). WITNESSETH THAT In consideration of the mutual agreements herein contained, the parties hereto agree as follows: PRELIMINARY STATEMENT The Depositor is the owner of the Trust Fund that is hereby conveyed to the Trustee in return for the Certificates.For federal income tax purposes, the Trustee shall treat the Trust Fund as consisting of a trust (the “ES Trust”) beneath which are two real estate mortgage investment conduits (or in the alternative, the “Strip (STR) REMIC” andthe “Master REMIC”) and shall make all elections as necessary for such treatment.The STR REMIC will hold all the assets of the Trust Fund and will issue several classes of uncertificated STR REMIC Interests.The Class STR-A-R Interest is hereby designated as the residual interest in the STR REMIC and each other STR REMIC Interest is hereby designated as a regular interest in the STR REMIC.The Master REMIC will hold all of the regular interests in the Strip REMIC and will issue several classes of uncertificated Master REMIC Interests.The Class A-R Interest is hereby designated as the residual interest in the Master REMIC and each other Master REMIC Interest is hereby designated as a regular interest in the Master REMIC.The “latest possible maturity date,” for federal income tax purposes, of all REMIC regular interests created hereby will be the Latest Possible Maturity Date. The ES Trust shall hold the STR-A-R Interest, the MR-A-R Interest, all Master REMIC regular interests and shall issue the Certificates.Each Certificate, other than the Class A-R Certificate, will represent ownership of one or more of the Master REMIC regular interests held by the ES Trust.The Class A-R Certificate will represent ownership of the STR-A-R Interest and the MR-A-R Interest, which are, respectively, the sole Classes of REMIC residual interest in each of the Strip REMIC and the Master REMIC. For federal income tax purposes the Trustee shall treat the ES Trust as a Grantor Trust and shall treat each Holder of an ES Trust Certificate as the owner of the individual, underlying assets represented by such ES Trust Certificate.In addition, to the fullest extent possible, ownership of an ES Trust Certificate shall be treated as direct ownership of the individual, underlying assets represented by such ES Trust Certificate for federal income tax reporting purposes. The ES Trust and the Corridor Contract Reserve Fund will not form part of any REMIC. vi The following table sets forth characteristics of the ES Trust Certificates, together with the minimum denominations and integral multiples in excess thereof in which such Classes shall be issuable (except that one Residual Certificate representing the Tax Matters Person Certificate may be issued in a different amount): Class Designation Initial Maximum Class Certificate Balance Pass-Through Rate (per annum) Minimum Denomination Integral Multiples in Excess of Minimum Classes of Master REMIC Interests Represented (15) Class 1-A-1 $ 295,000,000 6.00 % $ 25,000 $ 1 MR-1-A-1 Class 1-A-2 $ 73,750,000 (1 ) $ 25,000 $ 1 MR-1-A-2 Class 1-A-3 $ 73,750,000 (2) (3 ) $ 25,000 (4) $ 1 (4) MR-1-A-3 Class 1-A-4 $ 40,000,000 6.00 % $ 25,000 $ 1 MR-1-A-4 Class 1-A-5 $ 25,534,000 6.00 % $ 25,000 $ 1 MR-1-A-5 Class 1-A-6 $ 22,107,000 6.00 % $ 25,000 $ 1 MR-1-A-6 Class 1-X $ 172,815,456 (2) (5 ) $ 25,000 (4) $ 1 (4) MR-1-X Class 2-A-1 $ 148,680,800 (6 ) $ 25,000 $ 1 MR-2-A-1-A MR-2-A-1-B Class 2-A-2 $ 37,170,200 (7 ) $ 25,000 $ 1 MR-2-A-2-A MR-2-A-2-B MR-2-A-2-C MR-2-A-2-D MR-2-A-8-A MR-2-A-8-B Class 2-A-3 $ 88,702,623 (8 ) $ 25,000 $ 1 MR-2-A-3 Class 2-A-4 $ 88,702,623 (2) (9 ) $ 25,000 (4) $ 1 (4) MR-2-A-4 Class 2-A-5 $ 1,478,377 (10 ) $ 25,000 $ 1 MR-2-A-5 Class 2-A-6 $ 8,376,000 6.00 % $ 25,000 $ 1 MR-2-A-6 Class 2-A-7 $ 159,300,857 (11 ) $ 25,000 $ 1 MR-2-A-1-A MR-2-A-1-B MR-2-A-2-A MR-2-A-2-B MR-2-A-2-C MR-2-A-2-D Class 2-A-8 $ 26,550,143 (12 ) $ 25,000 $ 1 MR-2-A-8-A MR-2-A-8-B Class 2-A-9 $ 185,851,000 6.00 % $ 25,000 $ 1 MR-2-A-1-A MR-2-A-1-B MR-2-A-2-A MR-2-A-2-B MR-2-A-2-C MR-2-A-2-D MR-2-A-8-A MR-2-A-8-B Class 2-A-10 $ 157,159,000 6.00 % $ 25,000 $ 1 MR-2-A-1-A MR-2-A-2-A MR-2-A-2-C MR-2-A-8-A vii Class Designation Initial Maximum Class Certificate Balance Pass-Through Rate (per annum) Minimum Denomination Integral Multiples in Excess of Minimum Classes of Master REMIC Interests Represented (15) Cass 2-A-11 $ 28,692,000 6.00 % $ 25,000 $ 1 MR-2-A-1-B MR-2-A-2-B MR-2-A-2-D MR-2-A-8-B Class 2-X $ 172,160,196 (2) (13 ) $ 25,000 (4) $ 1 (4) MR-2-X Class PO $ 10,562,504 (10 ) $ 25,000 $ 1 MR-PO Class A-R(14) $ 100 6.00 % $ 25,000 (14) $ 1 (14) MR-A-R Class M $ 12,012,500 6.00 % $ 25,000 $ 1 MR-M Class B-1 $ 4,262,500 6.00 % $ 25,000 $ 1 MR-B-1 Class B-2 $ 1,550,000 6.00 % $ 25,000 $ 1 MR-B-2 Class B-3 $ 2,325,000 6.00 % $ 100,000 $ 1 MR-B-3 Class B-4 $ 1,937,500 6.00 % $ 100,000 $ 1 MR-B-4 Class B-5 $ 1,550,895.79 6.00 % $ 100,000 $ 1 MR-B-5 (1) The Pass-Through Rate for the Class 1-A-2 Certificates for the Interest Accrual Period for any Distribution Date will be a per annum rate of LIBOR plus 0.50%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.50% per annum, respectively.The Pass-Through Rate for the Class 1-A-2 Certificates for the Interest Accrual Period for the first Distribution Date is 5.82% per annum. (2) This Class will be a Class of Notional Amount Certificates, will have no Class Certificate Balance and will bear interest on its Notional Amount. (3) The Pass-Through Rate for the Class 1-A-3 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 5.50% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 5.50% and 0.00% per annum, respectively.The Pass-Through Rate for the Class 1-A-3 Certificates during the initial Interest Accrual Period for the first Distribution Date is 0.18% per annum. (4) Minimum denomination is based on the Notional Amount of such Class. (5) The Pass-Through Rate for the Class 1-X Certificates for the Interest Accrual Period for any Distribution Date will equal the excess of (a) the weighted average of the Adjusted Net Mortgage Rates of the Non-Discount Mortgage Loans in Loan Group 1, weighted on the basis of the Stated Principal Balances thereof as of the Due Date in the preceding calendar month (after giving effect to Principal Prepayments received in the Prepayment Period related to such prior Due Date), over (b) 6.00%.The Pass-Through Rate for the Class 1-X Certificates for the Interest Accrual Period for the first Distribution Date is 0.141863% per annum. (6) The Pass-Through Rate for the Class 2-A-1 Certificates for the Interest Accrual Period for any Distribution Date will be a per annum rate of LIBOR plus 0.40%, subject to a maximum and minimum Pass-Through Rate of 7.50% and 0.40% per annum, respectively.The Pass-Through Rate for the Class 2-A-1 Certificates for the Interest Accrual Period for the first Distribution Date is 5.72% per annum. (7) The Pass-Through Rate for the Class 2-A-2 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 28.40% minus the product of (a)4.00 and (b) LIBOR, subject to a maximum and minimum Pass-Through Rate of 28.40% and 0.00% per annum, viii respectively.The Pass-Through Rate for Class 2-A-2 Certificates for the Interest Accrual Period for the first Distribution Date is 7.12% per annum. (8) The Pass-Through Rate for the Class 2-A-3 Certificates for the Interest Accrual Period for any Distribution Date will be a per annum rate of LIBOR plus 0.50%, subject to a maximum and minimum Pass-Through Rate of 6.10% and 0.50% per annum, respectively.The Pass-Through Rate for the Class 2-A-3 Certificates for the Interest Accrual Period for the first Distribution Date is 5.82% per annum. (9) The Pass-Through Rate for the Class 2-A-4 Certificates for the Interest Accrual Period for any Distribution Date will be a per annum rate equal to 5.60% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 5.60% and 0.00% per annum, respectively.The Pass-Through Rate for the Class 2-A-4 Certificates for the Interest Accrual Period for the first Distribution Dateis 0.28% per annum. (10) This Class will be a Class of Principal Only Certificates and will not receive any distributions of interest. (11) The Pass-Through Rate for the Class 2-A-7 Certificates for the Interest Accrual Period for any Distribution Date will be a per annum rate of LIBOR plus 0.55%, subject to a maximum and minimum Pass-Through Rate of7.00% and 0.55% per annum, respectively.The Pass-Through Rate for the Class 2-A-7 Certificates for the Interest Accrual Period for the first Distribution Date is 5.87% per annum. (12) The Pass-Through Rate for the Class 2-A-8 Certificates for the Interest Accrual Period for each Distribution Date will be a per annum rate equal to 38.70% minus the product of (a)6.00 and (b) LIBOR, subject to a maximum and minimum Pass-Through Rate of 38.70% and 0.00% per annum, respectively.The Pass-Through Rate for the Class 2-A-8 Certificates for the Interest Accrual Period for the first Distribution Date is 6.78% per annum. (13) The Pass-Through Rate for the Class 2-X Certificates for the Interest Accrual Period for any Distribution Date will equal the excess of (a) the weighted average of the Adjusted Net Mortgage Rates of the Non-Discount Mortgage Loans in Loan Group 2, weighted on the basis of the Stated Principal Balances thereof as of the Due Date in the preceding calendar month (after giving effect to Principal Prepayments received in the Prepayment Period related to such prior Due Date), over (b) 6.00%.The Pass-Through Rate for the Class 2-X Certificates for the Interest Accrual Period for the first Distribution Date is 0.168623% per annum. (14) The Class A-R Certificates represents ownership of residual interests in each of the Master REMIC, the Strip REMIC and the Sub WAC REMIC.The ClassA-R Certificate shall be issued by the ES Trust as two separate certificates, one with an initial Certificate Balance of $99.99 and the Tax Matters Person Certificate with an initial Certificate Balance of $0.01. (15) See Schedule VII for information regarding the Recombinations of the Depositable andExchangeable Certificates related to these uncertificated Master REMIC Interests. ix The following table specifies the class designation, interest rate, and principal amount for each class of Master REMIC Interest: Master REMIC Interest Initial Principal Balance Interest Rate Possible Corresponding ES Trust Certificates MR-1-A-1 $ 295,000,000 6.00 % Class 1-A-1 MR-1-A-2 $ 73,750,000 (1 ) Class 1-A-2 MR-1-A-3 $ 73,750,000 (2) (3 ) Class 1-A-3 MR-1-A-4 $ 40,000,000 6.00 % Class 1-A-4 MR-1-A-5 $ 25,534,000 6.00 % Class 1-A-5 MR-1-A-6 $ 22,107,000 6.00 % Class 1-A-6 MR-1-X $ 172,815,456 (2) (4 ) Class 1-X MR-2-A-1-A $ 125,727,200 (5 ) Class 2-A-1, Class 2-A-7, Class 2-A-9, 2-A-10 MR-2-A-1-B $ 22,953,600 (5 ) Class 2-A-1, Class 2-A-7, Class 2-A-9, 2-A-11 MR-2-A-2-A $ 8,980,514.16 (6 ) Class 2-A-2, Class 2-A-7, Class 2-A-9, 2-A-10 MR-2-A-2-B $ 1,639,542.84 (6 ) Class 2-A-2, Class 2-A-7, Class 2-A-9, 2-A-11 MR-2-A-2-C (7 ) (8 ) Class 2-A-2, Class 2-A-7, Class 2-A-9, 2-A-10 MR-2-A-2-D (7 ) (9 ) Class 2-A-2, Class 2-A-7, Class 2-A-9, , 2-A-11 MR-2-A-3 $ 88,702,623 (10 ) Class 2-A-3 MR-2-A-4 $ 88,702,623 (2) (11 ) Class 2-A-4 MR-2-A-5 $ 1,478,377 (6 ) Class 2-A-5 MR-2-A-6 $ 8,376,000 6.00 % Class 2-A-6 MR-2-A-8-A $ 22,451,285.84 (12 ) Class 2-A-2, Class 2-A-8, Class 2-A-9, 2-A-10 MR-2-A-8-B $ 4,098,857.16 (12 ) Class 2-A-2, Class 2-A-8, Class 2-A-9, , 2-A-11 MR-2-X $ 172,160,196 (2) (13 ) Class 2-X MR-PO $ 10,562,504 (6 ) Class PO MR-M $ 12,012,500 6.00 % Class M MR-B-1 $ 4,262,500 6.00 % Class B-1 MR-B-2 $ 1,550,000 6.00 % Class B-2 MR-B-3 $ 2,325,000 6.00 % Class B-3 MR-B-4 $ 1,937,500 6.00 % Class B-4 MR-B-5 $ 1,550,895.79 6.00 % Class B-5 MR-A-R (14) $ 100 6.00 % Class A-R (1) The Class MR-1-A-2 Master REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.50%, subject to a maximum and minimum Pass-Through Rate of 6.00% and 0.50% per annum, respectively. x (2) This class will be a class of Notional Amount Master REMIC Interest, will have no principle balance, and will pay interest that can be calculated based on its Notional Amount. (3) The Class MR 1-A-3 Master REMIC Interest will bear interest during each Interest Accrual Period ata per annum rate equal to 5.50% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 5.50% and 0.00% per annum, respectively. (4) The MR-1-X Master REMIC Interest is entitled to receive on each Distribution Date all amounts payable with respect to the STR-1-X StripREMIC Interest. (5) This Class of Master REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.40%, subject to a maximum and minimum Pass-Through Rate of 7.50% and 0.40% per annum, respectively. (6) This Class of Master REMIC Interest pays no interest. (7) This Class of Master REMIC Interest pays no principal. (8) For each Distribution Date, the MR-2-A-2-C interest is entitled to a specified portion of the interest payable on the STR-2-A-E-1 Strip REMIC Interest.Specifically, for each Distribution Date the MR-2-A-2-C Interest is entitled to the interest payable on the STR-2-A-E-1 Strip REMIC Interest at a per annum rate equal to the excess of (a) over (b).For this purpose: (a) equals the product of (i)(A)37,170,200.00 divided by (B) 185,851,000 times (ii) a per annum rate equal to (A) 28.40% minus the product of (B)(1)4.00 and (2) LIBOR, subject to a maximum and minimum rate of 28.40% and 0.00%, respectively; and (b) equals the product of (i)(A) 26,550,143 divided by (B) 185,851,000 times (ii) a per annum rate equal to (A) 38.70% minus the product of (B)(1) 6.00 and (2) LIBOR, subject to a maximum and minimum rate of 38.70% and 0.00%, respectively. (9) For each Distribution Date, the MR-2-A-2-D interest is entitled to a specified portion of the interest payable on the STR-2-A-E-2 Strip REMIC Interest.Specifically, for each Distribution Date the MR-2-A-2-D Interest is entitled to the interest payable on the STR-2-A-E-2 Strip REMIC Interest at a per annum rate equal to the excess of (a) over (b).For this purpose: (a) equals the product of (i)(A)37,170,200.00 divided by (B) 185,851,000 times (ii) a per annum rate equal to (A) 28.40% minus the product of (B)(1)4.00 and (2) LIBOR, subject to a maximum and minimum rate of 28.40% and 0.00%, respectively; and (b) equals the product of (i)(A) 26,550,143 divided by (B) 185,851,000 times (ii) a per annum rate equal to (A) 38.70% minus the product of (B)(1) 6.00 and (2) LIBOR, subject to a maximum and minimum rate of 38.70% and 0.00%, respectively. (10) The Class MR 2-A-3 Master REMIC Interests will bear interest during each Interest Accrual Period at a per annum rate of LIBOR plus 0.50%, subject to a maximum and minimum Pass-Through Rate of 6.10% and 0.50% per annum, respectively. (11) The Class MR 2-A-4 Master REMIC Interest will bear interest during each Interest Accrual Period ata per annum rate equal to 5.60% minus LIBOR, subject to a maximum and minimum Pass-Through Rate of 5.60% and 0.00% per annum, respectively. (12) This Class of Master REMIC Interests will bear interest during each Interest Accrual Period ata per annum rate equal to 28.40% minus the product of (a) 4.00 and (b) LIBOR, subject to a maximum and minimum Pass-Through Rate of 28.40% and 0.00% per annum, respectively. xi (13) The MR-2-X Master REMIC Interest is entitled to receive on each Distribution Date all amounts payable with respect to the STR-2-X StripREMIC Interest. (14) The MR-A-R is the sole classof residual interest in the Master REMIC. xii The following table specifies the class designation, interest rate, and principal amount for each class of Strip REMIC Interests: Strip REMIC Interest Initial Principal Balance Interest Rate Corresponding Master REMIC Interest STR-1-A-1 $ 295,000,000 6.00 % MR-1-A-1 STR-1-A-2 $ 73,750,000 6.00 % MR-1-A-2, MR-1-A-3(1) STR-1-A-4 $ 40,000,000 6.00 % MR-1-A-4 STR-1-A-5 $ 25,534,000 6.00 % MR-1-A-5 STR-1-A-6 $ 22,107,000 6.00 % MR-1-A-6 STR-1-X (2 ) (3 ) MR-1-X STR-2-A-E-1 $ 157,159,000 6.00 % MR-2-A-1-A, MR-2-A-2-A, MR-2-A-2-C (4), MR-2-A-8-A, STR-2-A-E-2 $ 28,692,000 6.00 % MR-2-A-1-B, MR-2-A-2-B, MR-2-A-2-D (5),MR-2-A-8-B STR-2-A-3 $ 88,702,623 6.10 % MR-2-A-3, MR-2-A-4 (6) STR-2-A-5 $ 1,478,377 (6 ) MR-2-A-5 STR-2-A-6 $ 8,376,000 6.00 % MR-2-A-6 STR-2-X (2 ) (7 ) MR-2-X STR-1-$100 $ 100 6.00 % N/A STR-PO $ 10,562,504 (6 ) MR-PO STR-M $ 12,012,500 6.00 % MR-M STR-B-1 $ 4,262,500 6.00 % MR-B-1 STR-B-2 $ 1,550,000 6.00 % MR-B-2 STR-B-3 $ 2,325,000 6.00 % MR-B-3 STR-B-4 $ 1,937,500 6.00 % MR-B-4 STR-B-5 $ 1,550,895.79 6.00 % MR-B-5 STR-A-R (11) (8 ) (8 ) N/A (1) For each Distribution Date, the Class MR-1-A-3 Master REMIC Interests are entitled to a specified portion of the interest payable on the Class STR-1-A-2 Strip REMIC Interest.Specifically, for each Distribution Date, the Class MR-1-A-3 Master REMIC Interests are entitled to interest payable on the Class STR-1-A-2 Strip REMIC Interestat a per annum rate equal to 5.50% minus LIBOR, subject to a maximum and minimum rate of 5.50% and 0.00% per annum, respectively. (2) This Strip REMIC Interest is not entitled to any payments of principal. (3) For each Distribution Date this Strip REM Interest is entitled to receive a specified portion of the interest payable on the Non-Discount Mortgage Loans in Loan Group 1.Specifically, for each related Distribution Date, this Class of Strip REMIC Interest is entitled to interest accruals on xiii each Non-Discount Mortgage Loan in excess of an Adjusted Net Mortgage Rate of 6.00% per annum. (4) For each Distribution Date, the MR-2-A-2-C interest is entitled to a specified portion of the interest payable on the STR-2-A-E-1 Strip REMIC Interest.Specifically, for each Distribution Date the MR-2-A-2-C Interest is entitled to the interest payable on the STR-2-A-E-1 Strip REMIC Interest at a per annum rate equal to the excess of (a) over (b).For this purpose: (a) equals the product of (i)(A)37,170,200.00 divided by (B) 185,851,000 times (ii) a per annum rate equal to (A) 28.40% minus the product of (B)(1)4.00 and (2) LIBOR, subject to a maximum and minimum rate of 28.40% and 0.00%, respectively; and (b) equals the product of (i)(A) 26,550,143 divided by (B) 185,851,000 times (ii) a per annum rate equal to (A) 38.70% minus the product of (B)(1) 6.00 and (2) LIBOR, subject to a maximum and minimum rate of 38.70% and 0.00%, respectively. (5) For each Distribution Date, the MR-2-A-2-D interest is entitled to a specified portion of the interest payable on the STR-2-A-E-2 Strip REMIC Interest.Specifically, for each Distribution Date the MR-2-A-2-D Interest is entitled to the interest payable on the STR-2-A-E-2 Strip REMIC Interest at a per annum rate equal to the excess of (a) over (b).For this purpose: (a) equals the product of (i)(A)37,170,200.00 divided by (B) 185,851,000 times (ii) a per annum rate equal to (A) 28.40% minus the product of (B)(1)4.00 and (2) LIBOR, subject to a maximum and minimum rate of 28.40% and 0.00%, respectively; and (b) equals the product of (i)(A) 26,550,143 divided by (B) 185,851,000 times (ii) a per annum rate equal to (A) 38.70% minus the product of (B)(1) 6.00 and (2) LIBOR, subject to a maximum and minimum rate of 38.70% and 0.00%, respectively. (6) This Strip REMIC Interest is not entitled to any payments of interest. (7) For each Distribution Date this Strip REM Interest is entitled to receive a specified portion of the interest payable on the Non-Discount Mortgage Loans in Loan Group 2.Specifically, for each related Distribution Date, this Class of Strip REMIC Interest is entitled to interest accruals on each Non-Discount Mortgage Loan in excess of an Adjusted Net Mortgage Rate of 6.00% per annum. (8) The STR-A-R is the sole classof residual interest in the Strip REMIC.It pays no interest or principal. On each Distribution Date, interest shall be payable on the Strip REMIC Interests according the formulas described above, and principal, Realized Losses and Subsequent Recoveries shall be allocated among the Strip REMIC Interests in the same manner that such items are allocated among their corresponding Master REMIC Interest Classes. xiv Set forth below are designations of Classes or Components of Certificates and other defined terms to the categories used herein: Accretion Directed Certificates None. Accretion Directed Components None. Accrual Certificates None. Accrual Components None. Book-Entry Certificates All Classes of Certificates other than the Physical Certificates. COFI Certificates None. Combined Certificates None. Component Certificates Class PO Certificates. Components. For purposes of calculating distributions of principal and/or interest, the Component Certificates, if any, will be comprised of multiple payment components having the designations, Initial Component Balances or Notional Amounts, as applicable, and Pass-Through Rates set forth below: Designation Initial Component Balance Pass-Through Rate Class PO-1 Component $9,262,423 (1) Class PO-2 Component $1,300,081 (1) (1) This component does not bear interest. Delay Certificates All interest-bearing Classes of Certificates other than the Non-Delay Certificates, if any. Depositable Certificates Class 2-A-1 and Class 2-A-2 Certificates ERISA-Restricted Certificates The Residual Certificates and Private Certificates; until an ERISA-Qualifying Underwriting has occurred with respect to such Class, the Class M, Class B-1, Class B-2, Class PO, Class 1-X and Class 2-X Certificates; and any Certificate of a Classthat does not have or no longer has a rating of at least BBB- or its equivalent from at least one Rating Agency. Exchangeable Certificates Class 2-A-7, Class 2-A-8, Class 2-A-9, Class 2-A-10 and Class 2-A-11
